                                                    1 RICHARD A. LAPPING (SBN 107496)
                                                      TRODELLA & LAPPING LLP
                                                    2 540 Pacific Avenue
                                                      San Francisco, CA 94133
                                                    3 Telephone: (415) 399-1015
                                                      Facsimile: (415) 651-9004
                                                    4 Rich@TrodellaLapping.com

                                                    5 MARK J. ROMEO (Bar # 112002)
                                                      LAW OFFICES OF MARK J. ROMEO
                                                    6 235 Montgomery Street, Suite 400
                                                      San Francisco, CA 94104
                                                    7 Telephone: (415) 395-9315
                                                      Facsimile:    (415) 288 9755
                                                    8 romeolaw@msn.com

                                                    9 Co-Counsel for 1469 Grant Ave., LLC

                                                   10

                                                   11                            UNITED STATES BANKRUPTCY COURT
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12                            NORTHERN DISTRICT OF CALIFORNIA
                            540 Pacific Avenue




                                                   13                                   SAN FRANCISCO DIVISION

                                                   14 In re:                                            Case No. 18-30773 HLB

                                                   15 ANDREW LINTON,                                    Chapter 11 (Involuntary, Petition Dismissed)

                                                   16                 Alleged Debtor.                   MOTION FOR RELIEF FROM STAY

                                                   17                                                   Date:     April 16, 2020
                                                                                                        Time:     1:00 p.m.
                                                   18                                                   Place:    (Telephonic Appearances Only)
                                                                                                                  Courtroom 19, 16th Floor
                                                   19                                                             450 Golden Gate Avenue
                                                                                                                  San Francisco, CA 94102
                                                   20                                                   Judge:    Hon. Hannah L. Blumenstiel

                                                   21

                                                   22

                                                   23 TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

                                                   24          1429 Grant Ave., LLC (“Grant LLC”) hereby moves (the “Motion”) this Court for relief

                                                   25 from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) (the “Motion”), to allow the completion

                                                   26 of pretrial proceedings, trial, post-trial motions, any appellate proceedings, and enforcement of any
                                                   27 orders or judgments issued in or in connection with the action styled 1429 Grant Ave., LLC, vs.

                                                   28

                                                   Case: 18-30773     Doc# 106      Filed: 04/02/20     1
                                                                                                       Entered: 04/02/20 16:53:00       Page 1 of
                                                                                                 4
                                                    1 Andrew Linton now pending in the Superior Court of San Francisco County (“Superior Court”) as

                                                    2 Case No. CGC-17-557123 (the “Action”).

                                                    3          This Motion is based on the accompanying Declaration and Request for Judicial Notice of

                                                    4 Richard A. Lapping (“RJN”), the points and authorities set forth below, and on such other and

                                                    5 further evidence and matters that the Court may consider at the hearing of the Motion.

                                                    6 I.       INTRODUCTION AND SUMMARY OF THE FACTS

                                                    7          This bankruptcy case (the “Case”) was commenced by an involuntary petition filed by

                                                    8 Louisa Trifiletti. The involuntary petition by Louisa Trifiletti was dismissed on March 13, 2019

                                                    9 by order granting Linton’s motion to dismiss. (ECF No. 63.) The involuntary petition joined by

                                                   10 Colpo Talpa LLC was dismissed on March 25, 2019, also by order granting Linton’s motion to

                                                   11 dismiss. (ECF No. 69.) These were the only petitioning creditors, and no other creditor, except for
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12 Grant LLC, has appeared in the Case.
                            540 Pacific Avenue




                                                   13          In connection with the dismissal of the Colpo Talpa petition, the Court retained jurisdiction

                                                   14 to consider various motions by Linton, such that the Case has remained open even though the

                                                   15 petitions are dismissed. (ECF No. 69.)

                                                   16          On March 6, 2020, the Court entered its order granting the motion of Grant LLC to remand

                                                   17 the Action, then pending here as Adversary No. 18-03066, to the Superior Court. (Adversary ECF

                                                   18 no. 30.) Notwithstanding remand, Grant LLC remains subject to the automatic stay and unable to

                                                   19 prosecute the Action because this Case remains pending the Court’s consideration of the above

                                                   20 motions by Linton, which have not been concluded.

                                                   21          Under Bankruptcy Code section 362(c)(2), the automatic stay continues until the earlies of

                                                   22 the time the case is closed, the time the case is dismissed, or until a discharge is granted. The Case

                                                   23 has not been closed or dismissed, and a discharge will not be granted in light of the dismissed

                                                   24 petitions. Accordingly, the automatic stay remains in effect.

                                                   25          Grant LLC submits that under applicable precedent and due to the unique posture of this

                                                   26 Case, that cause exists to lift the automatic stay as it serves no purpose, and would have terminated
                                                   27 shortly after the Court dismissed the petitions, but for the request by Linton to make motions that

                                                   28 are only now in prospect and that pertain only to personal damages claimed by Linton that have no

                                                   Case: 18-30773     Doc# 106      Filed: 04/02/20     2
                                                                                                       Entered: 04/02/20 16:53:00        Page 2 of
                                                                                                 4
                                                    1 broader bankruptcy purpose, such as preserving the estate, pursuing avoidance actions, or

                                                    2 otherwise addressing the rights of creditors.

                                                    3 II.      ARGUMENT

                                                    4          A.        Legal Standard for Relief from the Automatic Stay

                                                    5          A party may move for relief from automatic stay under 11 U.S.C. § 362, which provides

                                                    6 that a bankruptcy court shall grant relief from the stay upon a showing of cause. 11 U.S.C. §

                                                    7 362(d)(1). Cause is determined on a case-by-case basis. Christensen v. Tucson Estates, Inc. (In re

                                                    8 Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990) (citation omitted). In determining

                                                    9 whether cause exists to permit an action to proceed in a nonbankruptcy forum, courts often

                                                   10 analyze the twelve factors set forth in In re Curtis, 40 B.R. 795 (Bankr. D. Utah 1984). These

                                                   11 factors, known as the Curtis factors, are:
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12
                            540 Pacific Avenue




                                                                    1.     Whether the relief will result in a partial or complete resolution of
                                                   13                      the issues;
                                                                    2.     The lack of any connection with or interference with the
                                                   14                      bankruptcy case;
                                                   15               3.     Whether the foreign proceeding involves the debtor as a fiduciary;
                                                                    4.     Whether a specialized tribunal has been established to hear the
                                                   16                      particular cause of action and whether that tribunal has the
                                                                           expertise to hear such cases;
                                                   17
                                                                    5.     Whether the debtor’s insurance carrier has assumed full financial
                                                   18                      responsibility for defending the litigation;
                                                                    6.     Whether the action essentially involves third parties, and the
                                                   19                      debtor functions only as a bailee or conduit for the goods or
                                                                           proceeds in question;
                                                   20
                                                                    7.     Whether the litigation in another forum would prejudice the
                                                   21                      interests of other creditors, the creditor's committee and other
                                                                           interested parties;
                                                   22               8.     Whether the judgment claim arising from the foreign action is
                                                                           subject to equitable subordination;
                                                   23
                                                                    9.     Whether movant’s success in the foreign proceeding would result
                                                   24                      in a judicial lien avoidable by the debtor under Section 522(f);
                                                                    10. The interests of judicial economy and the expeditious and
                                                   25                      economical determination of litigation for the parties;
                                                   26               11. Whether the foreign proceedings have progressed to the point
                                                                           where the parties are prepared for trial; and
                                                   27               12. The impact of the stay and the balance of hurt.
                                                   28   Curtis, 40 B.R. at 799–800 (internal citations omitted); see also In re Roger, 539 B.R. 837, 844-45

                                                   Case: 18-30773        Doc# 106    Filed: 04/02/20      3
                                                                                                         Entered: 04/02/20 16:53:00         Page 3 of
                                                                                                  4
                                                    1 (C.D. Cal. 2015); In re Howrey, 492 B.R. 19, 24 (Bankr. N.D. Cal. 2013); Truebro, Inc. v.

                                                    2 Plumberex Specialties Products, Inc. (In re Plumberex Specialties Products, Inc.), 311 B.R. 551,

                                                    3 559 (Bankr. C.D. Cal. 2004). The Ninth Circuit has recognized that “the Curtis factors are

                                                    4 appropriate, nonexclusive, factors to consider in deciding whether to grant relief from the

                                                    5 automatic stay to allow pending litigation to continue in another forum.” In re Kronemyer, 405

                                                    6 B.R. 915, 921 (9th Cir. BAP 2009). While the Curtis factors are widely used to determine the

                                                    7 existence of cause, not all of the factors are relevant in every case, nor is a court required to give

                                                    8 each factor equal weight. Plumberex, 311 B.R. at 560. “The most important factor in determining

                                                    9 whether to grant relief from the automatic stay to permit litigation against the debtor in another

                                                   10 forum is the effect of such litigation on the administration of the estate.” Roger, 539 B.R. at 846,

                                                   11 citing Curtis, 40 B.R. at 806.
Trodella & Lapping LLP

                         San Francisco, CA 94133




                                                   12          B.      Application of the Curtis Factors
                            540 Pacific Avenue




                                                   13          Grant LLC submits that no extended discussion of the Curtis factors is required, as the

                                                   14 Court has already considered and ruled on the Motion to Remand, which presented substantially

                                                   15 similar issues, such as the effect on administration of the estate. Here, there is no estate to be

                                                   16 administered, and but for the Court’s need to consider Linton’s post dismissal motions, the Case

                                                   17 would be closed and the automatic stay terminated. Under these circumstances, the outcome of

                                                   18 the Action can have no effect on or interference with the bankruptcy estate or the Case.

                                                   19 III.     CONCLUSION

                                                   20          The relevant factors all point to lifting the automatic stay to permit the continuation of the

                                                   21 Action that has already been remanded to state court. Based on all of the foregoing, the Court

                                                   22 should grant the Motion.

                                                   23

                                                   24 DATED: April 2, 2020                              TRODELLA & LAPPING LLP

                                                   25
                                                                                                        By      /s/ Richard A. Lapping
                                                   26                                                         Richard A. Lapping
                                                                                                              Co-Counsel for
                                                   27                                                         1469 Grant Ave., LLC
                                                   28

                                                   Case: 18-30773      Doc# 106      Filed: 04/02/20      4
                                                                                                         Entered: 04/02/20 16:53:00        Page 4 of
                                                                                                  4
